DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's amendment to Claims, Specification, including Abstract, Remarks and Certified Copy of Parent Application EP 16171747.5 filed on February 16, 2021 is/are acknowledged.   
2.2.	Claims 7-31 have been canceled. Claims 1 and 4-6 have been amended for clarity. Therefore, no New Matter has been added with instant Amendment.                                                     
2.3.	Claims 1-6 are active and will be examined on the merits. 
2.4.  The previously made Prior art Rejections over Cukier are maintained. Consequently, it is appropriate to make instant Action Final.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an parent applications EP 1617147.5 dated 05/27/2016 ( which was filed to Application file on February 16, 2021)  and EP 17154451.3 dated 02/02/2017.    
	
Abstract
4.	Applicant is reminded of the proper content of an abstract of the disclosure.
4.1.	A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
4.2.	In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
4.3.	The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
4.4.	The Abstract of the disclosure, filed on February 16, 2021   is objected to because:
a)  It has less than 50 words,
b)  Abstract is silent regarding  nature/ names of chemical compounds used in production of disclosed polymers – see paragraph 4.2 above. 
 Correction is required.  See MPEP § 608.01(b).

Specification
5.	Amendment to Specification ( page 50) filed on February 16, 2021  is acknowledged and accepted. 

                                       Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cukier ( US 2,515,758). 
6.1.	Regarding Claims 1-4 Cukier disclosed polymer obtained by reaction of cyclohexene oxide (cyclohexane-1,2-epoxy – CYCE hereafter ) which is corresponded to X = L13 and Trimellitic anhydride ( TMA ) – both are elected by Applicant. (see col.1, ln. 9 and 22-25 and col.4, ln. 12-16).
6.2.	Regarding Claims 2 -4 note that according to Cukier CYCE "usually" used in equimolar ratio to acid, which in this case is TMA. Therefore, MRQ will be equal 1 – this read on limitations of Claims 2, 3 and 4. 
 
 7.	Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as obvious over Cukier ( US 2,515,758).
Cukier disclosed polymer obtained by reaction of cyclohexene oxide ( cyclohexane-1,2-epoxy – CYCE hereafter ) which is corresponded to X = L13 and Trimellitic anhydride ( TMA ) – both are elected by Applicant. ( see col.1, ln.9 and 22-25 and col.4, ln. 12-16).
	Regarding Claims 2 -4 note that according to Cukier  CYCE  " usually "  used in equimolar ratio to acid, which in this case is TMA. Therefore, MRQ will be equal 1 – this read on limitations of Claims 2, 3 and 4. 
7.2.	 Cukier  is silent with respect to molecular weight Mn, polydispersity D,  Tg , AV ( acid value), OHV ( hydroxyl value)  and f ( functionality)  as claimed by Applicant  in Claims 5 and 6. 
7.3.	However, because Cukier disclosed same basic  method as used by Applicant, wherein same components used in same molar ratio ( see Applicant's Published Specification US 2019/022313, Example PEX1, paragraph [0658]) and specifically stated that reaction was run up to completion, which means all OH –groups generated during reaction were reacted with Carboxyl groups, than polymer disclosed by Cukier inherently has OHV of close to 0(zero) and for this reason, inherently has same value of AV, Tg, Mn , D and f  as claimed by Applicant.
7.4.	Alternatively it would be expected, that as substantially same polymer disclosed by Cukier would have same characteristics as claimed by Applicant , including OHV, AV, Tg, Mn , D and f , if obtained and tested.
7.5.	In addition note that because Cukier is also teaches that ( see col. 1, ln.45-54)  
" These new resins range In consistency from soft to very hard and brittle and have good solubility in organic solvents such as aliphatic and aromatic hydrocarbons, 
	Therefore, Cukier provided sufficient guidance to one of ordinary skill in the art to obtained polymer with desirable characteristics by routine experimentation as mechanical property – soft or hard and/or  brittle which will be inherently determine by molecular weight characteristics, Tg and residual acid and hydroxyl numbers. 

Response to Arguments
8.	Applicant's arguments filed on February 16, 2021   have been fully considered but they are not persuasive.
8.1.	Applicant's principal argument based on alleged deficiency of Cukier as follows: " At the outset, the Applicant notes that Examples V and VIII of Cukier do not
constitute enabling disclosures and thus they do not form part of the prior art against
which the patentability of the herein claimed invention is considered. More specifically,
the Applicant submits that the disclosure in a reference asserted to be anticipatory must
provide an enabling disclosure of the desired subject matter -- i.e., mere naming or
description of the subject matter is insufficient, if it cannot be produced without undue
experimentation."
	In response for this principal argument note that : "
a)	"… every patent is presumed valid (35 U.S.C. 282), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C.Cir. 1935);
without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969).   Therefore Applicant's arguments  with respect to alleged deficiency of Cukier because reference does not constitute enabling disclosure was  found unpersuasive.
8.2.	Applicant also stated that : " Example V of Cukier does not disclose the claimed polymers because the polymer allegedly produced by the process of Example V does not comprise any of the required S1 or S2 or S3 or S4 units".
8.3.	In response for this argument note that:
a) " … A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). and
b)	“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).
	Therefore, even though Cukier did not exemplified use of TMA ( S1 unit ), Cukier clear stated that TMA can be used in reaction with reaction with  cyclohexene oxide (cyclohexane-1,2-epoxy – CYCE hereafter ) which is corresponded to X = L13 and 
Applicant did not argue that Cukier fails to disclosed polymer comprising reaction product of TMA and CYCE, but rather alleged that Cukier does not disclose " same process" to obtained this polymer. 
However, independent Claim 1 does not require that claimed polyester obtained by specific process or has any specific properties. Therefore, Applicant's arguments with respect to Claim 1 are not pervasive. 
Same applicable to Claims 2-4 , because it was shown in rejection above that  Cukier disclosed same process with respect to Molar Ratio  for obtaining  polymers. 
In addition Applicant did not present any evidence that alleged difference in process ( temperature duration ,method of adding ingredients, catalyst and other processing parameters)  of obtaining claimed polymers  will lead to  difference in final polymer with respect to claimed properties ( see Applicant's claims 5 and 6) as it established in the art: " 
  The patentability of a product does not depend on its method of production. If the product ... is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
8.4.	At least for reasons above, Applicant's arguments were found unpersuasive. Therefore Rejection over Cukier is maintained and made Final.	
                                                       Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
9.		                 THIS ACTION IS MADE FINAL. 
 Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763